Case 1:17-cv-05276-JFK Document 134 Filed 02/28/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ce en ae AE ep a a ne A Hae 4
ROSS JACKSON and THE GARY A. Docket No.: 1:17-ev-05276-
ZEBROWSKI LIVING TRUST by GARY A. - JFK
ZEBROWSKI, Trustee,
Plaintiffs, PLAINTIFFS’ MOTION
FOR DISMISSAL
-against- WITHOUT PREJUDICE
OF CHRISTALS
HARVEST CAPITAL CREDIT CORPORATION ACQUISITION, LLC
f/k/a HARVEST CAPITAL CREDIT, LLC, and PURSUANT TO F-R.C.P.
CHRISTALS ACQUISITION, LLC, 41(b)
Defendants,
wee eee -— ea ------- werner XK

 

COMES NOW the Plaintiffs, Ross Jackson and the Gary A. Zebrowski Living Trust by
Gary A, Zebrowski, Trustee, by and through their attorneys, Dill Dill Carr Stonbraker &
Hutchings, P.C. and Strongin Rothman & Abrams, LLP, and pursuant to Federal Rule of Civil
Procedure 41(b), hereby move that the First Claim for Relief for breach of contract against
Defendant, Christals Acquisition, LLC be dismissed without prejudice, and as grounds therefor
states as follows:

I. In the Opinion and Order of this Court of February 12, 2020, the Court directed the
Clerk of the Court to stay further action in the above-captioned case until the bankruptcy
proceedings against Defendant Christals Acquisilion, LLC have been resolved. The Court further
directed the Plaintiffs to inform the Court when those proceedings are complete, or whether they
wish to withdraw their claims against Christals Acquisition, LLC and close this case.

2, The Plaintiffs have determined they wish to withdraw their claim against Christals

Acquisition, LLC (First Claim for Relief).

  

3. Accordingly, the Plaintiffs request the Court dismiss without prejudice their First
Claim for Relief contained in the Corrected Complaint against Christal Aegis eb erithose
USDC SONY
DOCUMENT

oe eCERON ae ALIN TOLLED

a |

 

sae RETA ALTE

ado ee bad
Case 1:17-cv-05276-JFK Document 134 Filed 02/28/20 Page 2 of 2

prejudice.

4, The undersigned has conferred with S. Wade Malone, who represents Harvest
Capital Credit Corp. and has advised the undersigned that Harvest Capital Credit Corp. has no
position on this Motion.

5, Pursuant to Paragraph L(F)(1) of this Court’s Individual Practices, a Proposed
Order is attached.

Respectfully submitted this 28" day of February, 2020.

STRONGIN ROTHMAN & ABRAMS, LLP
Lena Graves

80 Pine Street, 10" Floor

New York, NY 10005

Phone: (212) 931-8300

DILL DILL CARR STONBRAKER &

INGS, B.C.
/s/ Wettin A> ‘nt ty L

Join A. Hutchings -

455 Sherman Streét, Sdfite 300
Denver, CO 80203

Phone: (303) 777-3737
Attorneys for Plaintiffs

Plaintiffs' motion to dismiss without prejudice their one surviving claim
against Defendant Christals Acquisition LLC is GRANTED.

Accordingly, the Clerk of Court is directed to enter judgment in favor of
Defendant Harvest Capital Credit Corporation and close this case.

50 ORDERED.
Dated: New York, New York Uy f- ae ae /
WV

March/6 , 2020 John F. Keenan
United States District Judge

 
